Citation Nr: 0637801	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  02-067 87A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1969 to 
November 1975.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  The Board 
remanded the case in September 2004 and December 2005 for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran, 
when further action is required, on his part.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that additional RO action on the claim for service connection 
for PTSD on appeal is warranted even though such action will, 
regrettably, further delay an appellate decision on the 
claim. 

In the December 2005 remand, instructions were given to 
obtain the veteran's service personnel records and to prepare 
a summary of the veteran's alleged stressors to be sent to 
the United States Armed Services Center for the Research of 
Unit Records (USASCRUR).  Although additional copies of the 
veteran's service personnel records were obtained, as pointed 
out by the veteran's representative in the appellant's 
September 2006 post-remand brief, the requested stressor 
development was not accomplished.  A remand by the Board 
confers on the claimant, as a matter of law, a right to 
compliance with the remand instructions.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, this matter must 
again be remanded in order to fully comply with the Board's 
instructions in the December 2005 remand.   

The veteran has provided sufficient evidence and details to 
attempt verification of his claimed in-service stressor 
events.  Specifically, the veteran has alleged stressors 
including that as serving as a medic witnessing horribly 
disturbing wounds and deaths of fellow service members, to 
include the death of a close friend, "[redacted]" (a specific 
stressor) who died as a result of a grenade explosion in 
either November 1970 or January 1971, as well as coming under 
incoming fire in May and June 1970 while stationed at Quang 
Tri.  The veteran's service separation record (DD214) 
confirms service in Vietnam from April 1970 to April 1971.  
The veteran has identified his assignments during these 
incidents to Company B, 75th Battalion, 1st Brigade, 5th 
Infantry Division which was based in Quang Tri, Vietnam.  The 
veteran suggests that his friend who was killed, "[redacted]", 
an alleged stressor, was assigned to C Company.   

Once such development is accomplished and if any stressors 
are verified, the RO should further medically develop the 
record to determine whether the veteran has PTSD as result of 
any verified stressor(s).  The veteran is hereby advised that 
failure to report to any scheduled examination, without good 
cause, may result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2006). Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member. Id.  If the veteran 
fails to report to any scheduled examination, the RO must 
obtain and associate with the claims file a copy(ies) of any 
notice(s) of the date and time of the examination sent to him 
by the pertinent VA medical facility. 

Finally, the Board points out that on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.




Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO should undertake necessary 
development to verify the veteran's 
alleged stressful experiences through 
independent means, to include contact 
with the United States Armed Services 
Center for the Research of Unit Records 
(USASCRUR).  Any additional action 
necessary for independent verification of 
the reported stressors, to include 
follow-up action requested by the 
contacted entity, should be accomplished.  
The RO should request all available unit 
records for Company B, 75th Battalion, 1st 
Brigade, 5th Infantry Division for the 
time period from April 1970 to April 
1971, as would reflect its operations, 
casualties, and coming under fire and for 
Company C as to the death of service 
member "[redacted]" in either November 1970 
or January 1971.  If no claimed in-
service stressful experience has been 
verified, then the RO should so state in 
its report, skip the development request 
in paragraph 3, below, then proceed with 
paragraph 4.

3.  If and only if evidence corroborating 
the occurrence of any of the 
aforementioned claimed in-service 
stressful experiences is received should 
the RO schedule the veteran for an 
examination by a VA psychiatrist.

The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions. In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD. If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report. 

4. To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence (to 
include that submitted in April 2006 not 
yet considered by the RO) and legal 
authority.

6. If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


